                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DESTINY WASHINGTON,                             )
                                                )
               Plaintiff,                       )
                                                )      Case No. 2:19-cv-02339-DDC
       vs.                                      )
                                                )
PARADIGM SERVICES, INC.,                        )
                                                )
               Defendant.
                                                )
                                                )

                                       AGREED ORDER

       NOW on this 24th day of October, 2019, upon agreement of the parties in the above case,

the Court hereby orders the Kansas Human Rights Commission (KHRC) to release all records in

its possession concerning Destiny Washington’s KHRC charges against Paradigm Services, Inc.

(KHRC Charge Nos. 39353-17 and 40996-19), including any and all documents to include, but

not be limited to, correspondence, notes, tape recordings, reports, investigative materials, and any

and all other documents related hereto. It is understood that the KHRC may withhold materials

deemed by the KHRC to be conciliatory or deliberative in nature or which are the work product of

KHRC legal staff.

       IT IS SO ORDERED.



                                                      s/ James P. O’Hara
                                                     James P. O’Hara
                                                     United States Magistrate Judge
